



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Meloche,
2018
    ONCA 987

DATE: 20181204

DOCKET: M49870 (C65096)

Huscroft J.A. (Motions Judge)

BETWEEN

Her Majesty the Queen

Respondent

and

Jason Meloche

Appellant

Eva Taché-Green, for the appellant

Jacob Sone, for the respondent

Heard: December 4, 2018

REASONS FOR DECISION

[1]

The appellant was convicted of aggravated
    assault, following trial in the Ontario Superior Court of Justice. He seeks
    bail pending appeal of his conviction.

[2]

For the reasons that follow, the application is
    dismissed.

[3]

The trial judge found that the appellant fought
    with his brother during a party at the victims home. The appellant was very
    intoxicated at the time. When the victim sought to intervene in the fight in an
    attempt to stop it, he was stabbed in the stomach by the appellant with a steak
    knife.

[4]

The Crown did not concede that the appeal was
    not frivolous, but did not press the position. The Crown conceded that the
    appellant is not a flight risk. The only question in this case is whether
    detention is necessary in the public interest under s. 679(3)(c) of the
Criminal Code
, R.S.C. 1985, c. C-46
,
and the strength of the appeal is a relevant consideration at this
    stage.

[5]

Although the victim did not see the stabber, the
    trial judge was satisfied that the appellant was the only person standing in
    front of the victim when he intervened in an attempt to stop the fight. There
    was direct evidence, both forensic and from witnesses, as well as
    circumstantial evidence permitting the inference that the appellant stabbed the
    victim. The trial judge had no doubt that the appellant was the stabber and
    found that any other theory as to the identity of the stabber was speculation
    without evidence.

[6]

In these circumstances, and given the
    appellants decision not to testify at trial, the proposed unreasonable verdict
    argument will be difficult to establish on appeal. Based on the limited
    materials filed on this motion, I also do not think that the appellant  who
    was unrepresented at trial  has strong grounds for arguing that the trial
    judge erred in failing to provide him adequate assistance, in particular
    concerning a possible intoxication/automatism defence.

[7]

Of course, the correctness and reasonableness of the trial judges
    reasons ultimately will be reviewed by a panel of this court. I say only that
    for purposes of bail, the trial judges decision does not appear to be
    erroneous. The grounds for appeal do not appear to be strong.

[8]

On the other hand, the enforceability interest
    is strong. As the Supreme Court said in
R. v.

Oland
,
    2017 SCC 17, [2017] 1 S.C.R. 250, at para. 37, "[t]he more serious the

crime,
    the greater the risk that public confidence in the administration of justice
    will be undermined if the accused is released".

[9]

This was a serious offence: the victim would
    have died from the stab wound if he had not received surgical attention. The
    appellant was sentenced to imprisonment for a term of 40 months. He has a
    lengthy criminal record that includes convictions for violent offences. There
    is no delay anticipated in bringing the appeal, so there is no risk that the
    appellant will have served his sentence before his appeal can be heard.

[10]

I
    conclude that the balancing between the enforceability and reviewability
    interests inherent in this concept favours detention in this case. The
    appellants release is not in the public interest.

[11]

The application is dismissed.

Grant
    Huscroft J.A.


